DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.
 
Status of Claims
This action is in response to the RCE filed 22 January 2021. 
Claims 1, 5, 8, 12, 15, 18-19 were amended 23 November 2020. 
Claims 4, 11, and 17 were cancelled 23 November 2020. 
Claims 25-27 were added 23 November 2020. 
Claims 1-3, 5-10, 12-16 and 18-27 are currently pending and have been examined. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness  
 	rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
(1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at   
    issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  
    obviousness or nonobviousness.

Claims 1 – 2, 5 – 9, 12 – 15, and 18 – 24 are rejected over Chen, et.al., (US 2016/0203287), (hereinafter, “Chen”) in view of Huang, et.al., “More Is Better: Recent Progress in Multi – Omics Data Integration Methods”, Frontiers in Genetics, (June, 2017), Vol. 8: Pages 1 – 12, (hereinafter, “Huang”) in view of Kipf, et. al., “Variational Graph Auto – Encoders”, ((2016), Pages: 1 – 3), (arXiv:1611.07308v1[stat.ML]), (hereinafter, “Kipf”) in view of Rashid, et.al., (“Dhaka: Variational Autoencoder For Unmasking Tumor Heterogenity From Single Cell Genomic Data”), ((Sept. 4, (2017) Pages 1 - 17) dx.doi.org/10.1101/183863), (hereinafter, “Rashid”) and further in view of Martin (US 2008/0201280 A1).  

Regarding claim 1:
Chen teaches the following limitations: 

one or more memories; See, Chen, at Par., [0051]: 
one or more memories].

one or more processors, communicatively coupled to the one or more memories, to: receive medical data associated with potential patients for a clinical trial of a drug, See, Chen, at FIG. 5; Pars., [0025], [0044], [0048]:

Chen teaches the computer including one or more processors [one or more processors] coupled to the one or more memories configured to receive patient data [medical data] of a plurality of patients [potential patient] for a clinical trial of a drug treatment [clinical trial of a drug].
the medical data including one or more of: multi – omics data associated with the potential patients, genomic profiles of the potential patients, dosage and time associated with the drug, electronic medical records of the potential patients, clinical trial data associated with the drug; See, Chen, Pars., [0005], [0024 – 0025], [0027], [0034],:

Chen teaches patient data [medical data] can include genomic data, transcriptomic data [genomic data and transcriptomic data interpreted to mean multi – omics data] associated with a plurality of patients [potential patients]; genomic data [genomic profiles] of the plurality of patients [potential patients]; dosage [dosage] of medication and time [time] to next treatment of the drug [drug]; the patient data [medical data] can be in the form of an electronic report [electronic medical data]; patient data [medical data] including drug [drug] data collected during the course of a clinical trial [clinical trial data].  

perform a neural network analysis of the medical data; See, Chen, at Par., [0057]: 

Chen teaches the methods for analysis of the patient data [medical data] for predicting prognosis can include neural networks [neural networks] using expert neural network].

selecting genomic and genetic features of the potential patients and utilizing the genomic and genetic features of the potential patients to generate a graph of patient samples; See, Chen, at FIG. 5, Pars., [0024], [0025], [0027], [0054]: 

Chen teaches selecting features, see, FIG. 5, at Step 1, Pars., [0024 – 0025], [0027], determined by genomic data [genomic features], see , FIG. 5, at Step 1,  Par., [0005], including tumor gene expression profile data, data on single nucleotide variation obtained from next generation sequencing, single nucleotide polymorphism data, mutational data (missense mutations, nonsense mutations, silent mutations), gene rearrangements, gene amplifications, gene deletions, transcript variants, copy number variations, methylation variations, and the like; and DNA sequencing data, see, Par., [0025], a set of genes, see, Par., [0027], gene rearrangements, gene amplifications, gene deletions, see, Par., [0024], [gene rearrangements, gene amplifications, gene deletions, DNA sequencing data, a set of genes,   collectively, interpreted to mean genetic features], see, Par., [0025] of the plurality of patients [potential patients], see, FIG. 5, at Step 1, depicting the plurality of patients, and utilizing the shared features including genotypes  [shared features including genotypes interpreted to include the genomic and genetic features], see, FIG. 5 at Step 1, and Par., [0025] of the plurality of patients [potential patients],  to generate a linear graph [linear structure interpreted to mean graph], see , FIG. 5, at Results, showing a line structure of patient results from number of similar patient matches [number of similar patient matches interpreted to mean patient samples] generated from patient genotypes; and where Chen teaches any step or result of the neural network methods can be output in any form including graphical output, see, Par., [0054].

a model based on results of performing the neural network analysis of the medical data; See, Chen at Pars., [0005], [0041], [0057], Claim 15:

a model], see, Pars., [0005], [0041], based on a set of comparison features,  and pre – classified data [comparison features interpreted to mean the results], see, Par., [0005], and Claim 15, of performing neural network analysis [neural network analysis], see, Par., [0057], of the patient data [medical data], see, Par., [0005], where Chen teaches presenting to a classifier, pre – classified patient data [medical data], and determining by the classifier, an optimal feature vector for the pre- classified patient data [medical data]  from a set of comparison features, see, Par., [0005] and Claim 15.

utilize the trained model to generate patient scores associated with the potential patients; See, Chen at FIG. 5, Pars., [0031], [0041], [0058]: 

Chen teaches a trained classifier [trained classifier interpreted to mean the trained model], see, Par., [0041], k-Nearest Neighbors (K-NN) classification method to calculate [calculate interpreted to mean generate] K-NN patient scores [patient scores], see, Pars., [0031], [0058]  where the common comparison features of the patient data can be determined based on identifying reference set patients of the plurality of patients [potential patients], see, FIG. 5,  that are in the top K-NN quartile presented to the user with the K-NN scores [scores] normalized to the patient score [patient score] of the target patient, see, FIG. 5 and Par., [0058]. 

identify a group of patients, of the potential patients, for the clinical trial of the drug based on utilizing the trained model; See, Chen, at FIG. 5, Pars., [0003 - 0005], [0024], [0025], [0035], [0041], [0057], [0058]: 

Chen teaches determining [identifying] a target set of patients [a target set of patients interpreted to mean group of patients], see, FIG. 5, at Step 2, identifying a target set of patients [group of patients], for example, 4 best patient matches, from the plurality of patients [potential patients] based on utilizing the trained classifier [trained model], by comparing feature data of the patient data [medical data] of the plurality of patients [potential patients] for the clinical trial of a drug treatment [clinical trial of the drug], see , Par., [0025], [0035], where Chen teaches the data of one or more patients can be taken from see, FIG 5, at response to Doxorubicin drug;  and where Chen, also, teaches using the trained classifier [trained model] provides best matches between a target patient and one or more of the plurality of patients, see, Pars., [0041], [0058].

provide information identifying the group of patients. See, Chen, at FIGS. 1 and 5; Pars., [0026], [0038], [0054], [0058]:

Chen teaches providing [providing] information [information] determining [identifying] common comparison features of a target set of patients [group of patients], see, FIG. 5 at best patient matches identifying a target set of patients [group of patients], e.g., a group of 4 patients, and, see, Par., [0058], identifying reference set patients that are in the top K-NN scores normalized to the score of the target patient [target patient] to themselves, and for example, five best matches of patients can be found, [five best matches of patients can be found interpreted to include the group of patients] and if five matched patients are sensitive to the specific drug treatment, e.g. Doxorubicin treatment, the new target patient can be sensitive to the drug treatment;  herein any step and/or result can be output [provided] in any form to an output device. 

Chen does not expressly teach the following limitations, however, Huang does teach the following limitations: 

perform, in parallel, a topological data analysis, a non – matrix factorization analysis, and a neural network analysis of medical data; See, Huang, at Figures 1 and 2; Table 1; Pages 2 and Page 9: 

Huang, teaches, as discussed above, depicted in Figures 1 and 2, the multi – omics data integration method performed in parallel [perform in parallel] with normalization methods including analysis of topological properties of protein and gene expression in the function gene network, See, Huang, at Page 9,  [analysis of topological properties of protein and gene expression in the function gene network interpreted to mean topological data analysis], analysis of topological properties, See, Huang, at Page 9, matrix factorization methods including non – negative matrix factorization analysis [interpreted to mean non – matrix factorization methods] of patient data [medical data], and neural network methods [interpreted to mean neural network analysis]. 

train a model based on the results of performing the topological data analysis, the non – matrix factorization analysis, of the medical data; See, Huang, at Figures. 1 and 2; Table 1; Pages 2, 5, 7 and 9:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
Huang teaches, train a model, [train a model]  see, Page 7, Col. 2, at Network – Based Methods, based on the selected features [selected features interpreted to mean results] of different data platforms [different data platforms interpreted to include topological data analysis, the non – matrix factorization analysis, and the neural network analysis] as taught in Huang, and as depicted in Figures 1 – 2, Table 1, a multi – omics data integration method to identify groups of patients, based on performing in parallel [perform in parallel] normalization methods and dimension reduction techniques including analysis of topological properties of protein and gene expression in the function gene network, See, Huang, at page 9,  [analysis of topological properties of protein and gene expression in the function gene network interpreted to mean topological data analysis], matrix factorization methods including non – negative matrix factorization analysis [interpreted to mean non – matrix factorization methods] of patient data [medical data].

It would have been obvious to one having ordinary skill in the art of clinical data biomarker prediction methods at the time of the effective filing date of the invention to modify the normalization methods and dimension reduction techniques to identify groups of patients, as taught by Chen, to include training a model based on the results, and  performing, in parallel, multi-omics integration methods, including, topological methods, matrix factorization method, as taught by Huang, with the motivation to provide a comprehensive way of visualizing genomics data correlation with clinical features such as survival outcomes, see, Huang, at Page 7, at Network – Based Methods, and methods to extract meaningful medical data for the advancement of prognosis prediction of patients. See, Huang, at Page 2. 

Chen and Huang do not teach the following limitations, however, Kipf does teach the following limitations: 

the neural network analysis including a variational graph autoencoders technique that 
provides unsupervised learning on graph-structured data;  See, Kipf, at Page 1: 

Kipf teaches the neural network analysis including a variational graph autoencoders (VGAE) [variational graph auto – encoders], see, Page 1, at 1, Par., [1], technique that provides unsupervised learning [unsupervised learning] on graph – structured data [graph – structured data], see, Page 1, at 1, Par., [1].     
                       
It would have been obvious to one having ordinary skill in the art of clinical data biomarker prediction methods at the time of the effective filing date of the invention to modify the normalization methods and dimension reduction techniques to identify groups of patients,  and performing the topological data analysis, the non – matrix factorization analysis, and the neural network analysis of the medical data, as taught by Chen and Huang, to include the neural network analysis including a variational graph autoencoders technique that provides unsupervised learning on graph-structured data, and selecting features, as taught by Kipf with the motivation of providing competitive results on a link predictions task in citation networks which can naturally incorporate node features, which significantly improve predictive performance on an number of benchmark datasets. See, Page 1, at 1 Par., [2].   

Chen, Huang and Kipf, in combination, does not teach the following limitations, however, Rashid does teach the following limitations: 

the variational graph autoencoders technique selecting genomic and genetic features and utilizing the genomic and genetic features to generate a structure; See, Rashid, at FIGS. 1 – 8, Pages 1 – 3, 6 – 11:

genomic features], see, Page 1, at Abstract, and, Page 2, Introduction, Pars., [2] and [3], and marker genes, genetic scDNA – Seq and gene expression [genetic scDNA – Seq and gene expression, [genetic scDNA – Seq and gene expression [genetic scDNA – Seq and gene expression interpreted to mean genetic features] see , Abstract, and Introduction, Pars., [2] and [3] in deciphering of cancerous tumor evolution of malignant cells to generate a structure [structure], see, FIG. 1, at “qɸ (zlx)” depicting the separation of cell states of 5k genes with at least 1024 nodes, see, Page 4, at Model Structure. And, see, Pages 1 – 3, 6 – 11, at FIGS. 2 – 8, respectively,  depicting additional variational autoencoder structures, for example, see, Page, 7, FIG. 3., separating malignant cells from non – malignant cells.

It would have been obvious to one having ordinary skill in the art of clinical data biomarker prediction methods at the time of the effective filing date of the invention to modify the normalization methods and dimension reduction techniques to identify groups of patients,  and performing the topological data analysis, the non – matrix factorization analysis, and, the neural network analysis including a variational graph autoencoders technique that provides unsupervised learning on graph-structured data, as taught by Chen, Huang, and Kipf, to include the variational autoencoders technique selecting genomic and genetic features and utilizing the genomic and genetic features to generate a structure,  as taught by Rashid, with the motivation of providing an advantage where the variational autoencoder model learns the best features and input combinations in a completely unsupervised manner, see, Page 3, at Variational autoencoder.  


Chen in view of Huang and further in view of Kipf and further in view of Rashid does not explicitly teach, however Martin teaches: 

the topological data analysis including utilizing selected metrics to determine a similarity between two nodes in a cluster of nodes associated with the potential patients that is based on a shape or a topology of the cluster (Figures 4 and 5 of Martin show that multiple nodes in a cluster of nodes relate to hierarchy of similarities between patients based on the shape of the ontology (i.e., topology) (Figures 4-5 and paragraph 44)
the non-matrix factorization analysis including a non-negative matrix factorization technique (Martin uses multiple matrices that have non-negative values to train the data model (paragraph 56))
wherein different weights are applied to results of each analysis of the medical data (In the example of FIG. 4, some branches are marked with different weights, reflecting the relative importance of corresponding features. (para [0068]))
annotate the information identifying the group of patients with phenotypic data (The ontology is created by assigning terms to the different patient data and may be based on symptom data (i.e., phenotypic data) (paragraph 0069))
identify, based on the annotated information identifying the group of patients, factors that are responsible for identification of the group of patients; (Relationships (I.e., factors) are determined between the termed data sets (i.e., annotated information) and shown how the groups of patients are identified (Figures 4-5 and paragraphs 0070-0071))
correlate the factors with activity of the drug to determine information indicating reasons the group of patients are similar  (The ontology is created by assigning terms to the different patient data  to find similarities  (paragraph 0069) and these term variables may relate to medications that the patient has taken (paragraph 0055))
and provide the information dictating reasons the group of patients are similar (the information is output including selected features (i.e., reason of the similarities) (paragraph 0089) and these determination is output for the similar groupings of patients (paragraph 0092))


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chen in view of Huang and further in view of Kipf and further in view of Rashid to integrate the application of correlating ontology nodes to identify groups of patients with similar medical factors of Martin with the motivation of mining complex medical data for better patient outcomes (see: Martin, paragraph 8).

Regarding Claim 8:  
       Chen teaches the following limitations: 

one or more instructions that, when executed by one or more processors, cause the one or more processors to: receive medical data associated with potential patients for a clinical trial of a drug,  See, Chen, at FIGS. 3 and 5;  Pars., [0022], [0034], [0048]; Abstract: 

Chen teaches instructions [one or more instructions] which execute on the processor [processor] provides a means for implementing functions of the patient prediction method to receive patient data [medical data] associated with a plurality of patients [potential patients] for a clinical trial of a drug treatment [clinical trial of a drug]. 

the medical data including at least two of: multi – omics data associated with the potential patients, genomic profiles of the potential patients, dosage and time associated with the drug, electronic medical records of the potential patients, or clinical trial data associated with the drug; See, Chen, at Pars., [0005], [0024-0025], [0027], [0034]:

Chen teaches patient data [medical data] can include genomic data, transcriptomic data [genomic data and transcriptomic data interpreted to mean multi – omics data] associated with a plurality of patients [potential patients]; genomic data [genomic profiles] of the plurality of patients [potential patients]; dosage [dosage] of medication and time [time] to take next treatment of the drug [drug]; patient data [medical data] in the form of an electronic report [electronic data] of the plurality of patients [potential patients; patient data [medical data] including drug [drug] data collected during the course of a clinical trial [clinical trial data].  

perform a neural network analysis of the medical data, See, Chen, at Par., [0057]: 

medical data] for predicting 
prognosis can include neural networks [neural networks] using expert inference rules, statistical rules generated through the neural network [neural network].

selecting genomic and genetic features of the potential patients and utilizing the genomic and genetic features of the potential patients to generate a graph of patient samples; See, Chen, at FIG. 5, Pars., [0024], [0025], [0027]: 

Chen teaches selecting features, see, FIG. 5, at Step 1, Pars., [0024 – 0025], [0027], determined by genomic data [genomic features], see , FIG. 5, at Step 1,  Par., [0005], including tumor gene expression profile data, data on single nucleotide variation obtained from next generation sequencing, single nucleotide polymorphism data, mutational data (missense mutations, nonsense mutations, silent mutations), gene rearrangements, gene amplifications, gene deletions, transcript variants, copy number variations, methylation variations, and the like; and DNA sequencing data, see, Par., [0025], a set of genes, see, Par., [0027], gene rearrangements, gene amplifications, gene deletions, see, Par., [0024], [gene rearrangements, gene amplifications, gene deletions, DNA sequencing data, a set of genes,   collectively, interpreted to mean genetic features], see, Par., [0025] of the plurality of patients [potential patients], see, FIG. 5, at Step 1, depicting the plurality of patients, and utilizing the shared features including genotypes  [shared features including genotypes interpreted to include the genomic and genetic features], see, FIG. 5 at Step 1, and Par., [0025] of the plurality of patients [potential patients],  to generate a linear graph [graph], see, FIG. 5, at Results, showing a line graph of patient results from number of similar patient matches [number of similar patient matches interpreted to mean patient samples] generated from patient genotypes; and where Chen teaches any step or result of the neural network methods can be output in any form including graphical output, see, Par., [0054].

train a model based on results of performing the neural network analysis of the medical data; See, Chen at Pars., [0005], [0041], [0057], Claim 15:

Chen teaches a trained classifier [trained classifier interpreted to mean train a model], see, Pars., [0005], [0041] based on a set of comparison features,  and pre – classified data [comparison features interpreted to mean the results], see, Par., [0005], and Claim 15, of performing neural network analysis [neural network analysis], see, Par., [0057], of the patient data [medical data], see, Par., [0005], where Chen teaches presenting to a classifier, pre – classified patient data [medical data], and determining by the classifier, an optimal feature vector for the pre- classified patient data [medical data]  from a set of comparison features [results], see, Par., [0005] and Claim 15. 

utilize the trained model to generate patient scores associated with the potential patients; See, Chen at Pars., [0031], [0041], [0058]: 

Chen teaches a trained classifier [trained classifier interpreted to mean the trained model], see, Par., [0041], k-Nearest Neighbors (K-NN) classification method to calculate [calculate interpreted to mean generate] K-NN patient scores [patient scores], see, Pars., [0031], [0058]  where the common comparison features of the patient data [medical data] can be determined based on identifying reference set patients of the plurality of patients [potential patients], see, FIG. 5,  that are in the top K-NN quartile presented to the user with the K-NN scores [score] normalized to the patient score [patient score] of the target patient, see, FIG. 5 and Par., [0058]. 

identify a group of patients, of the potential patients, for the clinical trial of the drug based 
on utilizing the trained model; See, Chen, at FIG. 5, Pars., [0003 - 0005], [0024], [0025], 
[0035], [0041], [0057]: 

Chen teaches determining [identifying] a target set of patients [a target set of patients interpreted to mean group of patients], see, FIG. 5, at Step 2, from the plurality of patients [potential patients] based on utilizing the trained classifier [trained model], by comparing feature data of the patient data [medical data] of the plurality of patients potential patients] for the clinical trial of a drug treatment [clinical trial of the drug], see , Par., [0025], [0035], where Chen teaches the data of one or more patients can be taken from data repositories of data collected from drug data, and data during a clinical trial, see, FIG 5, at response to Doxorubicin drug;  and, where Chen, also, teaches using the trained classifier [trained model] provides best matches between a target patient and one or more of the plurality of patients, see, Par., [0041].

Chen, also,  teaches, additional, methods to identify target sets of patients [group of patients]  including expert systems, case based reasoning, Bayesian networks, behavior based AI, neural networks, fuzzy systems, evolutionary computation (e.g. genetic algorithms), swarm intelligence (e.g. ant algorithms), and hybrid intelligent systems (e.g. Expert inference rules generated through a neural network or production rules from statistical learning), a k-Nearest Neighbors (K-NN) classification methods.  

provide information identifying the group of patients. See, Chen, at FIGS. 1 and 5; Pars., [0026], [0038], [0054]:

Chen teaches providing [providing] information [information] determining [identifying] common comparison features of a target set of patients [group of patients], for example, see, FIG. 5, at best patient matches showing a group of 4 patients [a group of 4 patients interpreted to include a group of patients]; and, see, Par., [0058], identifying reference set patients that are in the top K-NN scores normalized to the score of the target patient [target patient] to themselves, and for example, five best matches of patients can be found, [five best matches of patients can be found interpreted to include the group of patients] and if five matched patients are sensitive to the specific drug treatment, e.g. Doxorubicin treatment, the new target patient can be sensitive to the drug treatment;  wherein any step and/or result can be output [provided] in any form to an output device. 

       Chen does not expressly teach the following limitations, however, Huang, does teach the  
       following limitations:

perform a topological data analysis, a non – matrix factorization analysis, and a neural network analysis of the medical data, at least two of the topological data analysis, the non – matrix factorization analysis, or the neural network analysis of the medical data to be performed in parallel;  See, Huang, at Figures 1 – 2, Table 1, Pages 2, 5 and 9:

Huang teaches, as depicted in Figures 1 – 2, Table 1, a multi – omics data integration method to identify groups of patients, based on performing in parallel [perform in parallel] normalization methods and dimension reduction techniques including analysis of topological properties of protein and gene expression in the function gene network, See, Huang, at page 9,  [interpreted to mean topological data analysis], matrix factorization methods including non – negative matrix factorization analysis [interpreted to mean non – matrix factorization methods] of patient data [medical data], and neural network methods [interpreted to mean neural network analysis]. 

train a model based on consensus results of performing the topological data analysis, the non – matrix factorization analysis, and the neural network analysis of the medical data; See, Huang, at Figures. 1 and 2; Table 1; Pages 2; Pages 5, 7 and 9:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Huang teaches, train a model, [train a model] see, Page 7, Col. 2, at Network – Based Methods, based on consensus clustering results, see , Page 6, at Bayesian Consensus Clustering, consensus modules, see, Page 6, at Lemon – Tree, [consensus clustering results consensus modules interpreted to mean consensus results] which are based on the selected features [selected features interpreted to mean results] of different data platforms [different data platforms interpreted to include topological data analysis, the non – matrix factorization analysis, and the neural network analysis] as taught in Huang, as discussed above, and as depicted in Figures 1 – 2, Table 1, a multi – omics data integration method to identify groups of patients, based on performing in parallel [perform in parallel] normalization methods and dimension reduction techniques including analysis of topological properties of protein and gene expression in the function gene network, See, Huang, at page 9,  topological data analysis], matrix factorization methods including non – negative matrix factorization analysis [interpreted to mean non – matrix factorization methods] of patient data [medical data], and neural network methods [interpreted to mean neural network analysis]. 

It would have been obvious to one having ordinary skill in the art of clinical data biomarker prediction methods at the time of the effective filing date of the invention to modify the normalization methods and dimension reduction techniques to identify groups of patients, as taught by Chen, to include training a model based on consensus results, and  performing, in parallel, multi-omics integration methods, including, topological methods, matrix factorization method, and  neural network methods, as taught by Huang, with the motivation to provide a means to apply to a model the source – specific structures as well as to determine the overall clustering, see , Page 6 at Bayesian Consensus Clustering, provides much more flexibility allowing combination with the other methods by inferring more closely related short – path networks with more significant gene ontology – related categories, see, Page 6, at Lemon – Tree, and a comprehensive way of visualizing genomics data correlation with clinical features such as survival outcomes, see, Huang, at Page 7, at Network – Based Methods, and methods to extract meaningful medical data for the advancement of prognosis prediction of patients, see, Huang, at Page 2.  

Chen and Huang do not teach the following limitations, however, Kipf does teach the following limitations: 

the neural network analysis including a variational graph autoencoders technique that provides unsupervised learning on graph-structured data;  See, Kipf, at Page 1: 

Kipf teaches the neural network analysis including a variational graph autoencoders (VGAE) [variational graph auto – encoders], see, Page 1, at 1, Par., [1], technique unsupervised learning on graph – structured data [graph – structured data], see, Page 1, at 1, Par., [1].     
                       
It would have been obvious to one having ordinary skill in the art of clinical data biomarker prediction methods at the time of the effective filing date of the invention to modify the normalization methods and dimension reduction techniques to identify groups of patients,  and performing the topological data analysis, the non – matrix factorization analysis, and the neural network analysis of the medical data, as taught by Chen and Huang, to include the neural network analysis including a variational graph autoencoders technique that provides unsupervised learning on graph-structured data, and selecting features, as taught by Kipf, with the motivation of providing competitive results on a link predictions task in networks which can naturally incorporate node features to significantly improve predictive performance on a number of benchmark datasets. See, Page 1, at 1 Par., [2].   

Chen, Huang and Kipf, in combination, does not teach the following limitations, however, Rashid does teach the following limitations: 

the variational graph autoencoders technique selecting genomic and genetic features and utilizing the genomic and genetic features to generate a structure; See, Rashid, at FIGS. 1 – 8, Pages 1 – 3, 6 – 11:

Rashid teaches selecting genomic data [genomic data interpreted to mean genomic features], see, Page 1, at Abstract, and, Page 2, Introduction, Pars., [2] and [3], and marker genes, genetic scDNA – Seq and gene expression [genetic scDNA – Seq and gene expression, [genetic scDNA – Seq and gene expression [genetic scDNA – Seq and gene expression interpreted to mean genetic features] see , Abstract, and Introduction, Pars., [2] and [3] in deciphering of cancerous tumor evolution  of malignant cells to generate a structure [structure], see, FIG. 1, at “qɸ (zlx)” depicting the separation of cell states of 5k genes with at least 1024 nodes, see, Page 4, at Model Structure. And, see, Pages 1 – 3, 6 – 11, at FIGS. 2 – 8, respectively,  depicting see, Page, 7, FIG. 3., separating malignant cells from non – malignant cells.

It would have been obvious to one having ordinary skill in the art of clinical data biomarker prediction methods at the time of the effective filing date of the invention to modify the normalization methods and dimension reduction techniques to identify groups of patients,  and performing the topological data analysis, the non – matrix factorization analysis, and, the neural network analysis including a variational graph autoencoders technique that provides unsupervised learning on graph - structured data, as taught by Chen, Huang, and Kipf, to include the variational autoencoders technique selecting genomic and genetic features and utilizing the genomic and genetic features to generate a structure,  as taught by Rashid, with the motivation of providing an advantage where the variational autoencoder model learns the best features and input combinations in a completely unsupervised manner, see, Page 3, at Variational autoencoder.  
 -5-PATENT U.S. Patent Application No. 15/816,957 Attorney Docket No. 0095-0428
Chen in view of Huang and further in view of Kipf and further in view of Rashid does not explicitly teach, however Martin teaches: 

the topological data analysis including utilizing selected metrics to determine a similarity between two nodes in a cluster of nodes associated with the potential patients that is based on a shape or a topology of the cluster (Figures 4 and 5 of Martin show that multiple nodes in a cluster of nodes relate to hierarchy of similarities between patients based on the shape of the ontology (i.e., topology) (Figures 4-5 and paragraph 44)
the non-matrix factorization analysis including a non-negative matrix factorization technique (Martin uses multiple matrices that have non-negative values to train the data model (paragraph 56))
wherein different weights are applied to results of each analysis of the medical data (In the example of FIG. 4, some branches are marked with different weights, reflecting the relative importance of corresponding features. (para [0068]))
annotate the information identifying the group of patients with phenotypic data (The ontology is created by assigning terms to the different patient data and may be based on symptom data (i.e., phenotypic data) (paragraph 0069))
identify, based on the annotated information identifying the group of patients, factors that are responsible for identification of the group of patients; (Relationships (I.e., factors) are determined between the termed data sets (i.e., annotated information) and shown how the groups of patients are identified (Figures 4-5 and paragraphs 0070-0071))
correlate the factors with activity of the drug to determine information indicating reasons the group of patients are similar  (The ontology is created by assigning terms to the different patient data  to find similarities  (paragraph 0069) and these term variables may relate to medications that the patient has taken (paragraph 0055))
and provide the information dictating reasons the group of patients are similar (the information is output including selected features (i.e., reason of the similarities) (paragraph 0089) and these determination is output for the similar groupings of patients (paragraph 0092))


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chen in view of Huang and further in view of Kipf and further in view of Rashid to integrate the application of correlating ontology nodes to identify groups of patients with similar medical factors of Martin with the motivation of mining complex medical data for better patient outcomes (see: Martin, paragraph 8).



Regarding Claim 15: 
       Chen teaches the following limitations: 

receiving, by a device, medical data associated with potential patients for a clinical trial of a drug; See, Chen, at FIGS. 4 and 5; Pars., [0012], [0022], [0034 - 0035], [0044], Claim 1:

device], see, FIG. 4, at 414, Pars., [0012], [0044], whereby one or more computers [device] perform one or more functions, see, Par., [0044], of the method of predicting the prognosis of a patient, see, Claim 1, in which the method of predicting prognosis operates, receives patient data [medical data] associated with a plurality of patients [potential clients] for a clinical trial of a drug treatment [clinical trial of a drug], see, FIG 5.
       
the medical data including one or more of: multi – omics data associated with the potential patients, genomic profiles of the potential patients, dosage and time associated with the drug, electronic medical records of the potential patients, or clinical trial data associated with the drug; See, Chen, Pars., [0005], [0024 – 0025], [0027], [0034]:

Chen teaches patient data [medical data] can include genomic data, transcriptomic data [genomic data and transcriptomic data interpreted to mean multi – omics data] associated with a plurality of patients [potential patients]; genomic data [genomic profiles] of the plurality of patients [potential patients]; dosage [dosage] of medication and time [time] to next treatment of the drug [drug]; the patient data [medical data] can be in the form of an electronic report [electronic medical data]; patient data [medical data] including drug [drug] data collected during the course of a clinical trial [clinical trial data].  

preprocessing, by the device, the medical data to generate normalized and dimensionally reduced medical data; See, Chen, at FIG. 3; Pars., [0036], [0037]:
Chen teaches the patient data [medical data] including genomic data can be normalized prior [prior interpreted to mean preprocessed], by the computing device [device], see, Par., [0044], to normalizing the clinical data; one or more normalized features can be weighted [weighted interpreted to mean dimensionally reduce] where weighting can provide more accurate and robust weights to find best matches to generate weighted normalized common comparison feature data [interpreted to mean normalized and dimensionally reduced medical data].

performing, by the device, a neural network analysis of the normalized and dimensionally reduced medical data; See, Chen, at FIGS. 1 -3, Abstract, Claims 1, Par., [0057]: 

Chen teaches the methods, by the computing device, [device], see , Par., [0044], for analysis of the patient data [medical data] for predicting prognosis can include neural networks [neural networks] using expert inference rules, statistical rules generated through the neural network [neural network] for performing  normalizing common comparison feature data [normalizing comparison feature data interpreted to mean normalized data] and weighting [weighting interpreted to mean dimensionally reduce] the normalized common comparison feature data to generate normalized and dimensionally reduced common comparison feature data [normalized and dimensionally reduced common comparison feature data interpreted to mean normalized and dimensionally reduced medical data] and apply a classification method to the weighted and dimensionally reduced common comparison feature data to find one or more best matches.  

training, by the device,  a model based on results of performing the neural network analysis of the medical data; See, Chen at Pars., [0005], [0041], [0044], [0057], Claim 15:

Chen teaches a trained classifier [trained classifier interpreted to mean train a model], see, Pars., [0005], [0041], by the computing device, [device], see , Par., [0044],  based on a set of comparison features,  and pre – classified data [comparison features interpreted to mean the results], see, Par., [0005] and Claim 15 , by the computing device, [device], see , Par., [0046],  of performing neural network analysis [neural network analysis], see, Par., [0057], of the patient data [medical data], see, Par., [0005], where Chen teaches presenting to a classifier, pre – classified patient data [medical data], and determining by the classifier, an optimal feature vector for the pre- classified patient data [medical data]  from a set of comparison features, see, Par., [0005] and Claim 15.

utilizing, by the device, the trained model to generate patient scores associated with the potential patients;  See, Chen at FIG. 5, Pars., [0031], [0041], [0058]: 

Chen teaches utilizing, by the computing device, [device], see , Par., [0044], a trained classifier [trained classifier interpreted to mean the trained model], see, Par., [0041], k-Nearest Neighbors (K-NN) classification method to calculate [calculate interpreted to mean generate] K-NN patient scores [patient scores], see, Pars., [0031], [0058]  where the common comparison features of the patient data can be determined based on identifying reference set patients of the plurality of patients [potential patients], see, FIG. 5,  that are in the top K-NN quartile presented to the user with the K-NN scores [scores] normalized to the patient score [patient score] of the target patient, see, FIG. 5 and Par., [0058]. 
identifying, by the device,  a group of patients, of the potential patients, for the clinical trial of the drug based on utilizing the trained model; See, Chen, at FIG. 5, Pars., [0003 - 0005], [0024], [0044], [0057]: 

Chen teaches determining [identifying], by the computing device, [device], see , Par., [0044],  a target set of patients [a target set of patients interpreted to mean group of patients], see, FIG. 5, at Step 2, from the plurality of patients [potential patients] based on utilizing the trained classifier [trained model], by comparing feature data of the patient data [medical data] of the plurality of patients [potential patients] for the clinical trial of a drug treatment [clinical trial of the drug], where Chen, also, teaches using the trained classifier [trained model] provides best matches between a target patient and one or more of the plurality of patients, see, Par., [0041]; and, see, Par., [0058], identifying reference set patients that are in the top K-NN scores normalized to the score of the target patient to themselves, and for example, five best matches of patients can be found, [five best matches of patients can be found interpreted to include the group of patients] and if five matched patients are sensitive to the specific drug treatment, e.g. Doxorubicin treatment, the new target patient can be sensitive to the drug treatment.  

providing, by the device,  information identifying the group of patients. See, Chen, at FIG. 1 and 5; Pars., [0026], [0038], [0044], [0054], [0058]:

Chen teaches providing [providing], by the computing device, [device], see, Par., [0044],  information [information] determining [identifying] common comparison features of a target set of patients [group of patients], and, see, for example, see, FIG. 5, at best patient matches showing a group of 4 patients [a group of 4 patients interpreted to include a group of patients]; and, see, Par., [0058], identifying reference set patients that are in the top K-NN scores normalized to the score of the target patient [target patient] to themselves, and for example, five best matches of patients can be found, [five best matches of patients can be found interpreted to include the group of patients] and if five matched patients are sensitive to the specific drug treatment, e.g. Doxorubicin treatment, the new target patient can be sensitive to the drug treatment;  wherein any step and/or result can be output [provided] in any form to an output device; and wherein any step and/or result can be output [provided] in any form to an output device.

Chen does not expressly teach the following limitations, however, Huang does teach the following limitations: 

performing, in parallel, a topological data analysis, a non – matrix factorization analysis, and a neural network analysis of medical data; See, Huang, at Figures. 1 and 2; Table 1; Pages 2 – 4, and page 9: 

Huang, teaches, as discussed above, depicted in Figures 1 and 2, the multi – omics data integration method performed in parallel [perform in parallel] with normalization methods including analysis of topological properties of protein and gene expression in the function gene network, See, Huang, at page 9,  [analysis of topological properties of protein and gene expression in the function gene network interpreted to mean topological data analysis], analysis of topological properties, See, Huang, at page 9, matrix factorization methods including non – negative matrix factorization analysis [interpreted to mean non – matrix factorization methods] of patient data [medical data], and neural network methods [interpreted to mean neural network analysis],and, see, Pages 3 – 4, Table 1. 

training a model based on the results of performing the topological data analysis, the non 
– matrix factorization analysis, of the medical data; See, Huang, at Figures 1 and 2; Table 1; Pages 2 – 4; Pages 5 and 9:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
Huang teaches, train a model, [train a model]  see, Page 7, Col. 2, at Network – Based Methods, based on the selected features [selected features interpreted to mean results] of different data platforms [different data platforms interpreted to include topological data analysis, the non – matrix factorization analysis, and the neural network analysis] as taught in Huang, as discussed above, and as depicted in Figures 1 – 2, Table 1, a multi – omics data integration method to identify groups of patients, based on performing in parallel [perform in parallel] normalization methods and dimension reduction techniques including analysis of topological properties of protein and gene expression in the function gene network, See, Huang, at page 9,  [analysis of topological properties of protein and gene expression in the function gene network interpreted to mean topological data analysis], matrix factorization methods including non – negative matrix factorization analysis [interpreted to mean non – matrix factorization methods] of patient data [medical data].

It would have been obvious to one having ordinary skill in the art of clinical data biomarker prediction methods at the time of the effective filing date of the invention to modify the normalization methods and dimension reduction techniques to identify groups of patients, as taught by Chen, to include training a model based on the results, and  performing, in parallel, multi-omics integration methods, including, topological methods, matrix factorization method, as taught by Huang, with the motivation to provide a comprehensive way of visualizing genomics data correlation with clinical features such as survival outcomes, see, Huang, at Page 7, at Network – Based Methods, and methods to extract meaningful medical data for the advancement of prognosis prediction of patients. See, Huang, at Page 2. 



the neural network analysis including a variational graph autoencoders technique that provides unsupervised learning on graph-structured data;  See, Kipf, at Page 1: 

Kipf teaches the neural network analysis including a variational graph autoencoders (VGAE) [variational graph auto – encoders], see, Page 1, at 1, Par., [1], technique that provides unsupervised learning [unsupervised learning on graph – structured data [graph – structured data], see, Page 1, at 1, Par., [1].     
                       
It would have been obvious to one having ordinary skill in the art of clinical data biomarker prediction methods at the time of the effective filing date of the invention to modify the normalization methods and dimension reduction techniques to identify groups of patients,  and performing the topological data analysis, the non – matrix factorization analysis, and the neural network analysis of the medical data, as taught by Chen and Huang, to include the neural network analysis including a variational graph autoencoders technique that provides unsupervised learning on graph-structured data, and selecting features, as taught by Kipf with the motivation of providing competitive results on a link predictions task in networks which can naturally incorporate node features to significantly improve predictive performance on a number of benchmark datasets. See, Page 1, at 1 Par., [2].   

Chen, Huang and Kipf, in combination, does not teach the following limitations, however, Rashid does teach the following limitations: 

the variational graph autoencoders technique selecting genomic and genetic features and utilizing the genomic and genetic features to generate a structure; See, Rashid, at FIGS. 1 – 8, Pages 1 – 3, 6 – 11:

genomic features], see, Page 1, at Abstract, and, Page 2, Introduction, Pars., [2] and [3], and marker genes, genetic scDNA – Seq and gene expression [genetic scDNA – Seq and gene expression, [genetic scDNA – Seq and gene expression [genetic scDNA – Seq and gene expression interpreted to mean genetic features] see , Abstract, and Introduction, Pars., [2] and [3] in deciphering of cancerous tumor evolution  of malignant cells to generate a structure [structure], see, FIG. 1, at “qɸ (zlx)” depicting the separation of cell states of 5k genes with at least 1024 nodes, see, Page 4, at Model Structure. And, see, Pages 1 – 3, 6 – 11, at FIGS. 2 – 8, respectively,  depicting additional variational autoencoder structures, for example, see, Page, 7, FIG. 3., separating malignant cells from non – malignant cells.

It would have been obvious to one having ordinary skill in the art of clinical data biomarker prediction methods at the time of the effective filing date of the invention to modify the normalization methods and dimension reduction techniques to identify groups of patients,  and performing the topological data analysis, the non – matrix factorization analysis, and, the neural network analysis including a variational graph autoencoders technique that provides unsupervised learning on graph-structured data, as taught by Chen, Huang, and Kipf, to include the variational autoencoders technique selecting genomic and genetic features and utilizing the genomic and genetic features to generate a structure,  as taught by Rashid, with the motivation of providing an advantage where the variational autoencoder model learns the best features and input combinations in a completely unsupervised manner, see , Page 3, at Variational autoencoder.  


Chen in view of Huang and further in view of Kipf and further in view of Rashid does not explicitly teach, however Martin teaches: 

the topological data analysis including utilizing selected metrics to determine a similarity between two nodes in a cluster of nodes associated with the potential patients that is based on a shape or a topology of the cluster (Figures 4 and 5 of Martin show that multiple nodes in a cluster of nodes relate to hierarchy of similarities between patients based on the shape of the ontology (i.e., topology) (Figures 4-5 and paragraph 44)
the non-matrix factorization analysis including a non-negative matrix factorization technique (Martin uses multiple matrices that have non-negative values to train the data model (paragraph 56))
wherein different weights are applied to results of each analysis of the medical data (In the example of FIG. 4, some branches are marked with different weights, reflecting the relative importance of corresponding features. (para [0068]))
annotate the information identifying the group of patients with phenotypic data (The ontology is created by assigning terms to the different patient data and may be based on symptom data (i.e., phenotypic data) (paragraph 0069))
identify, based on the annotated information identifying the group of patients, factors that are responsible for identification of the group of patients; (Relationships (I.e., factors) are determined between the termed data sets (i.e., annotated information) and shown how the groups of patients are identified (Figures 4-5 and paragraphs 0070-0071))
correlate the factors with activity of the drug to determine information indicating reasons the group of patients are similar  (The ontology is created by assigning terms to the different patient data  to find similarities  (paragraph 0069) and these term variables may relate to medications that the patient has taken (paragraph 0055))
and provide the information dictating reasons the group of patients are similar (the information is output including selected features (i.e., reason of the similarities) (paragraph 0089) and these determination is output for the similar groupings of patients (paragraph 0092))


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chen in view of Huang and further in view of Kipf to integrate the application of correlating ontology nodes to identify groups of patients with similar medical factors of Martin with the motivation of mining complex medical data for better patient outcomes (see: Martin, paragraph 8).



Regarding Claims 2 and 9:
Chen, Huang, Kipf, and Rashid and Martin, in combination, teach all the limitations of claims 1 and 8, from which claims 2 and 9, depend, respectively. 
Chen, further, teaches the following limitations: 

one or more instructions that, when executed by the one or more processors, cause the one or more processors to: preprocess the medical data to generate normalized and dimensionally reduced medical data; See, Chen, at FIG. 3; Pars., [0036], [0037]:

Chen teaches the patient data [medical data] including genomic data can be normalized prior [prior interpreted to mean preprocessed] to normalizing the clinical data; one or more normalized features can be weighted [weighted interpreted to mean dimensionally reduce] where weighting can provide more accurate and robust weights to find best matches to generate weighted normalized common comparison feature data [weighted normalized common comparison feature data interpreted to mean normalized and dimensionally reduced medical data].

the one or more processors, when performing, the neural network analysis are to: perform the neural network analysis of the normalized and dimensionally reduced medical data; See, Chen, at FIGS. 1 – 3, Abstract; Claim 1:

Chen teaches normalizing common comparison feature data [normalizing comparison feature data interpreted to mean normalized data] by normalization methods, including neural network methods, and weighting [weighting interpreted to mean dimensionally reduce] the normalized common comparison feature data to generate normalized and dimensionally reduced common comparison feature data [normalized and dimensionally reduced common comparison feature data interpreted to mean normalized and dimensionally reduced medical data] and apply a classification 

Chen does not expressly teach the following limitation, however, Huang does teach the following limitations: 

the one or more processors, when performing, in parallel, the topological data analysis, the non – matrix factorization analysis, and the neural network analysis are to: perform in parallel, the topological data analysis, the non – matrix factorization analysis, and the neural network analysis of the normalized and dimensionally reduced medical data; See, Huang, at Figures 1 and 2; Table 1, Pages 2, 7 and 9:

Huang teaches, as depicted in Figures 1 and 2, a multi – omics data integration method performed in parallel [perform in parallel] with normalization methods including analysis of topological properties of protein and gene expression in the function gene network, See, Huang, at page 9,  [analysis of topological properties of protein and gene expression in function gene network interpreted to mean topological data analysis], matrix factorization methods including non – negative matrix factorization methods [interpreted to mean non – matrix factorization analysis] of patient data [medical data], and neural network methods [interpreted to mean neural network analysis] which are known normalization and dimension reduction analysis techniques. 

It would have been obvious to one having ordinary skill in the art of clinical data biomarker prediction methods at the time of the effective filing data of the invention to modify the normalization and dimensional reduction method, as taught by Chen, to include performing in parallel, multi-omics integration including, topological methods, matrix factorization method, and  neural network methods, of the normalized and dimensionally reduced medical data, as taught by Huang, with the motivation to provide data analysis methods to extract meaningful and most relevant medical data for the advancement of prognosis prediction of patients. See, Huang, at Page 2. 

Regarding Claims 4, 11 and 17: 
Chen, Huang, Kipf, and Rashid and Martin, in combination, teach all the limitations of claims 1, 8 and 15, from  which claims 4, 11 and 17 depend, respectively. 
       Chen, further, teaches the following limitations: 

one or more instructions that, when executed by the one or more processors, cause the one or more processors to: See, Chen, at FIGS. 3 and 5;  Pars., [0022], [0034]; Abstract: 

Chen teaches instructions [one or more instructions] which execute on the processor [processor] provides a means for implementing functions of the patient prediction method to receive patient data [medical data] associated with a plurality of patients [potential patients] for a clinical trial of a drug treatment [clinical trial of a drug]. 

annotate[ing] the information identifying the group of patients with phenotypic data; See, Chen, at Pars., [0028], [0033]: 
Chen teaches information identifying the group of patients can be correlated [annotated] with one or more phenotypic features [phenotypic data] identifying the target set of patients  [group of patients] to generate information correlated with phenotypic features [information correlated with phenotypic features interpreted to mean annotate the information]. 

identify[ing], based on the annotated information identifying the group of patients, factors that are responsible for identification of the group of patients; See, Chen, at Par., [0028]:

Chen, further, teaches identify common comparison features [factors] based on phenotype features [phenotypic data] of the information correlated with the phenotypic features [annotated information] identifying the target set of patients [group of patients].

correlate[ing] the factors with the activity of the drug to determine information indicating reasons the group of patients are similar; See, Chen, at FIG. 1 and FIG. 5; Pars.,[0025], [0028], [0033], [0036]:

Chen teaches correlate [correlate] the common comparison features [factors] with drug sensitivity, patients response to drug treatment, whether a patient is sensitive or resistant to a drug, [collectively interpreted to mean activity of the drug] and evaluating [identifying] the common comparison features [factors] of the target set of patients [group of patients]  determining the similar data [reasons] the group of patients are similar, i.e., similar patient matches to sensitivity to a drug. See, Chen, at FIG. 5, at Results.  

provide[ing] the information indicating reasons the group of patients are similar. See, Chen, at FIG. 5; and Par., [0058]:

Chen teaches providing the information indicating features [factors] as the reasons [reasons] the best patient matches of the target set of patients [group of patients] are similar wherein the system can generate information [information] including predictions for any number of drug treatments, including the similarity [similar] sensitivity of the drug treatments for a target patient of the target set patient [group of patients].

Regarding Claims 6, 13 and 20: 
Chen, Huang, Kipf, and Rashid and Martin, in combination, teach all the limitations of claims 1, 8 and 15, from which claims 6, 13, and 20 depend, respectively.
Chen, further, teaches the following limitations: 

the information identifying the group of patients includes information identifying clinical biomarkers associated with the group of patients. See, Chen, at Pars., [0024], [0026]: 

Chen, further, teaches information of the one or more common comparison features 
group of patients] can be determined with genomic mutational data [genomic mutational data interpreted to mean clinical biomarkers] including single nucleotide polymorphism data, and single nucleotide variation obtained from next generation sequencing.  Single nucleotide polymorphism using next generation sequencing is a well – established marker of a frequent type of gene variation in the human genome. 

Regarding Claims 7 and 14: 
Chen, Huang, Kipf, and Rashid and Martin, in combination, teach all the limitations of claims 1 and 8, from which claims 7 and 14 depend, respectively.
Chen, further, teaches the following limitations: 

one or more instructions, that cause the one or more processors to identify the factors that are responsible for identification of the group of patients, cause the one or more processors to: See, Chen, at Pars., [0022], [0046]:

Chen teaches, as discussed above, in claim 8, instructions [one or more instructions] which execute on one or processors [one or more processors] a means for implementing functions of the patient prediction method [functions of the patient prediction method interpreted to include to identify the factors that are responsible for identification of the group of patients].
preprocess the medical data to generate normalized data; See, Chen, at FIG. 3; Par., [0041]: 

Chen teaches the patient data [medical data] can be processed with a classifier to generate normalized data, i.e., pre – classified patient data prior [preprocess] to the actual classification step.   

the one or more processors, when performing, the neural network analysis are to: perform 
the neural network analysis of the normalized medical data; See, Chen, at FIGS. 1 – 3, Abstract; Claim 1; Pars., [0046], [0048], [0057]:

Chen teaches the one or more processors [one or more processors], see, Pars., [0046], [0048],  normalizing methods including neural network methods [neural network analysis] to be performed on normalized patient data [normalized medical data]. 

Chen, also,  teaches, additional, methods to identify target sets of patients [group of patients]  including expert systems, case based reasoning, Bayesian networks, behavior based AI, neural networks, fuzzy systems, evolutionary computation (e.g. genetic algorithms), swarm intelligence (e.g. ant algorithms), and hybrid intelligent systems (e.g. Expert inference rules generated through a neural network or production rules from statistical learning), a k-Nearest Neighbors (K-NN) classification methods to be performed on normalized data.

Chen does not expressly teach the following limitations, however, Huang does teach the following limitations: 

the one or more processors, when performing, in parallel, perform, the topological data analysis, the non – matrix factorization analysis, and the neural network analysis of the medical data, are to perform, in parallel, the topological data analysis, the non – matrix factorization analysis, and the neural network analysis of the normalized medical data; See, Huang, at  Figures 1 and 2; Table 1, Pages 2 – 4,  7 and 9:

Huang teaches, as depicted in Figures 1 and 2, a multi – omics data integration performed in parallel [perform in parallel] with normalization methods including analysis of topological properties of protein and gene expression in the function gene network, See, Huang, at page 9,  [interpreted to mean topological data analysis], matrix factorization methods including non – negative matrix factorization analysis [interpreted to mean non – matrix factorization methods] of patient data [medical data], and neural network methods [interpreted to mean neural network analysis] which are known normalization techniques, and, see, Pages 3 – 4, Table 1 . 

It would have been obvious to one having ordinary skill in the art of clinical data biomarker prediction methods at the time of the effective filing date of the invention to modify the normalization methods performed on normalized data, as taught by Chen, to include performing, in parallel, the multi-omics integration method, including, topological methods, matrix factorization method, and  neural network methods, of the normalized medical data, as taught by Huang, with the motivation to provide data analysis methods to extract meaningful and most relevant medical data for the advancement of prognosis prediction of patients. See, Huang, at Page 2. 

Regarding Claim 19: 
Chen, Huang, Kipf, and Rashid and Martin, in combination, teach all of the limitations of claims 15 and 17 from which claim 19 depends. 
Chen, further, teaches the following limitations: 

where the activity of the drug includes a sensitivity to the drug by the group of patients and a resistance to the drug by the group of patents. See, Chen, at Par., [0038]: 

Chen teaches correlate the common comparison features [factors] with drug sensitivity, patients response to drug treatment, whether a patient is sensitive or resistant to a drug, [collectively interpreted to mean activity of the drug] and evaluating [identifying] the common comparison features [factors] of the target set of patients [group of patients] to determine similar patient matches to sensitivity to a drug. See, Chen, at FIG. 5, at Results.  

Regarding Claim 21: 
Chen, Huang, Kipf, and Rashid and Martin, in combination, teach all the limitations of claim 15. 
Chen does not expressly disclose the following limitation, however, Huang does teach the following limitation: 

where the group of patients is identified by comparing outputs of the topological data analysis, the non – matrix factorization analysis, and the neural network analysis to identify clusters of patients which are similar. See, Huang, at Figures 1 and 2, Table 1, Pages 6, 8 and 9.   

Huang teaches a similarity network fusion determining [identifying] patient subgroup clusters [clusters] through outputting data [outputs] showing combined similarities among patients across various layers by comparing output data [output] of a sample – by sample similarity matrix for each data types, i.e. topological data methods [topological data analysis, the non – matrix factorization methods [non – matrix factorization] , and the neural network methods [neural network analysis] acting as a single network to identify cluster of patients which are similar. 

It would have been obvious to one having ordinary skill in the art of clinical data biomarker prediction methods at the time of the effective filing date of the invention to modify the normalization methods, as taught by Chen, to identify group of patients to include outputs of the topological data analysis, a non – matrix factorization and neural network analysis to identify clusters of patients with similarities, as taught by Huang, with the motivation to provide stronger similarities across different omics layers, universal clusters and networks. See, Huang, at Page 6. 

Regarding Claim 22: 
Chen, Huang, Kipf, and Rashid and Martin, in combination, teach all the limitations of claim 15. 
Chen, further, teaches the following limitations: 

where the data analysis determines a similarity between a first patient and a second patient of the potential patients; See, Chen, at FIG. 1; Par., [0027]: 

Chen teaches data analysis [data analysis] of two (2) patients, one patient [a first patient] with data points A though Z, and another patient [a second patient] with data points C similarities].   

Chen does not expressly disclose the following limitation, however, Huang does teach the following limitation: 

where the topological data analysis determines a similarity based on graph analysis. See, Huang, at Page 9. 

Huang teaches analysis of topological properties of protein and gene expression in the function gene network, See, Huang, at page 9,  [interpreted to mean topological data analysis],  in a classification step in a function gene network to find similarities between patients [patients] based on interactions among a similarity matrix in a graph [graph analysis]. 

It would have been obvious to one having ordinary skill in the art of clinical data biomarker prediction methods at the time of the effective filing date of the invention to modify the normalization methods, as taught by Chen, to include topological data analysis to determine a similarity based on graph analysis, as taught by Huang, with the motivation to provide data from the graph of similarity matrix applied to clinical predictions in cancer diagnosis and prognosis.  See, Huang, at Page 9. 

Regarding Claim 23: 
Chen, Huang, Kipf, and Rashid and Martin, in combination, teach all the limitations of claim 15. 
Chen does not expressly disclose the following limitation, however, Huang does teach the following limitation: 

where the non – matrix factorization analysis determines a cluster of similar patients, of the potential patients, based on a similarity of elements in a matrix. See, Huang, at Page 2: 

non – negative matrix factorization analysis] to determine clusters [clusters] of similar patients [similar patients] by examining elements [elements] having significant scores in a matrix [matrix] in a matrix factorization of non – negative input matrices. 

It would have been obvious to one having ordinary skill in the art of clinical data biomarker prediction methods at the time of the effective filing date of the invention to modify the normalization methods, as  taught by Chen, to determine a cluster of similar patients of the potential patients to include outputs of the topological data analysis, a non – matrix factorization and neural network analysis to identify clusters of patients with similarities , as taught by Huang, with the motivation to provide a method to project data onto common basis space to detect patterns among medical data by examining elements in a matrix having significant scores. See, Huang, at Page 2. 

Regarding Claim 24: 
Chen, Huang, Kipf, and Rashid and Martin, in combination, teach all the limitations of claim 15. 
       Chen, further, teaches the following limitations: 

the neural network analysis determines a similarity between a first patient and a second patient, of the potential patients; See, Chen, at FIG. FIG. 1; Par., [0027]: 

Chen teaches data analysis [data analysis] of two (2) patients, one patient [a first patient] with data points A though Z, and another patient [a second patient] with data points C through Z based on normalization methods identifying the existence of similar features [similarities].   

Chen does not expressly disclose the following limitation, however, Huang does teach the  
       following limitations: 

based on a comparison between an input layer and a hidden layer. See, Huang, at Page 8: 

Huang teaches a neural network method including a J-Active module which requires an external input [input layer] of significance measurements over genes to determine similarity of patients [interpreted to mean a first patient and a second patient] including a step of logistic regression to find the hidden repertoire [hidden layer] of genes/ proteins at pathway level. 

It would have been obvious to one having ordinary skill in the art of clinical data biomarker prediction methods at the time of the effective filing date of the invention to modify the normalization methods, as taught by Chen, to determine a similarity between a first patient and a second patient of the potential patients based on neural network analysis based on a comparison between an input layer and a hidden layer, as taught by Huang, with the motivation to provide a method to find hidden data of genes and proteins which impact on tumor progression and clinical outcome that may have been overlooked. See, Huang, at Page  

Claims 3, 10,  and 16 are rejected under 35 U.S.C. § 103 over Chen, et.al., (US 
 	2016/0203287), (hereinafter, “Chen”) in view of Huang, et.al., “More Is Better: Recent Progress in Multi – Omics Data Integration Methods", Frontiers in Genetics, (June, 2017), Vol. 8: Pages 1 – 12, (hereinafter, “Huang”), in view of Kipf, et. al., “Variational Graph Auto – Encoders”,((2016), Pages 1 - 3),  (arXiv:1611.07308v1[stat.ML]), (hereinafter, “Kipf”) in view of Rashid, et.al., (“Dhaka: Variational Autoencoder For Unmasking Tumor Heterogenity From Single Cell Genomic Data”), ((Sept.4, 2017), Pages 1 - 17) dx.doi.org/10.1101/183863), (hereinafter, “Rashid”), further in view of Martin (US 2008/0201280 A1) and in further view of Pe’er, et.al., (US 2018/0046755), (hereinafter, “Pe’er”).

Regarding Claims 3, 10, and 16: 
Chen, Huang, Kipf, and Rashid and Martin, in combination, teach all the limitations of independent claims 1, 2, 8, 9, and 15 from which dependent claims 3, 10, and 16 depend. 
       Chen, further, teaches the following limitations: 

normalize[ing] the medical data, to generate normalized medical data, by converting one or more formats of the medical data; See, Chen, at FIGS. 1 and 2, Pars., [0033], [0036]: 

Chen teaches patient data [medical data] can be normalized to generate normalized data [normalized data], for example, NCI-60 genomic data [NCI-60 genomic data interpreted to mean one or more formats] can be normalized [normalize] by one or more normalization method, whereby the NCI-60 genomic data [one or more formats] is converted and generates molecular pathway scores [molecular pathway scores interpreted to mean generated normalized data]. 

dimensionally reduce[ing] the normalized medical data based on neighbor embedding technique or an autoencoder technique to generate the normalized and dimensionally reduced medical data. See, Chen at, Par., [0031]:
Chen teaches applying a classification method [normalize] including k-Nearest Neighbors classification method to e.g., K-nearest neighbor (K-NN) method) can be used to calculate the best match of the target set of patients to generate normalized data then a weighting method can be applied to the normalized data to generate a weighted normalized common comparison feature data [normalized and dimensionally reduced medical data]. 
      
       Chen, Huang, Kipf, and Rashid and Martin, in combination, do not expressly teach the following limitations,  
       however, Pe’er does teach the following limitations: 

dimensionally reduce[ing] the normalized medical data based on a t – distributed stochastic neighbor embedding technique; See, Pe’er, Par., [0036]: 

Pe’er teaches using a t- distributed stochastic neighbor embedding (t-SNE) algorithm, a nonlinear dimensionality reduction algorithm, to project points in n – dimensional space by analyzing high – dimensional data onto a low – dimensional map [dimensionally reduce] to generate normalized reduction data [normalized and dimensionally reduced medical data]. 

It would have been obvious to one having ordinary skill in the art of clinical data biomarker prediction methods, at the time of the effective filing date of the invention, to modify the  k-Nearest Neighbors classification method, as taught by Chen, to include the t- distributed stochastic neighbor embedding (t-SNE) algorithm, as taught by Pe’er, since the combination of the two references is merely simple substitution of one known method of data analysis for another producing a predictable result, under the KSR rationale. Since each individual method of data analysis and function is shown in the prior art, albeit, shown in separate references, the difference between the claimed subject matter and the prior art rests, not only, on any individual method or function but in the very combination itself – that is, in the substitution of the t – distributed stochastic neighbor embedding technique of Pe’er for the k-Nearest Neighbors classification method of Chen.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 


Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, et.al., (US 2016/0203287), (hereinafter, “Chen”) in view of Huang, et.al., “More Is Better: Recent Progress in Multi – Omics Data Integration Methods", Frontiers in Genetics, (June, 2017), Vol. 8: Pages 1 – 12, (hereinafter, “Huang”), in view of Kipf, et. al., “Variational Graph Auto – Encoders”,((2016), Pages 1 - 3),  (arXiv:1611.07308v1[stat.ML]), (hereinafter, “Kipf”) in view of Rashid, et.al., (“Dhaka: Variational Autoencoder For Unmasking Tumor Heterogenity From Single Cell Genomic Data”), ((Sept.4, 2017), Pages 1 - 17) dx.doi.org/10.1101/183863), (hereinafter, “Rashid”) further in view of Martin (US 2008/0201280 A1) and further in view of Trost (US 2005/0119534 A1). 

CLAIM 25-
Chen in view of Huang, further in view of Kipf and further in view of Rashid and further in view of Martin does not explicitly teach, however Trost teaches: 
Where the non-negative matrix factorization technique includes a group of processes in multivariate analysis and linear algebra where a matrix is factorized into two matrices (Trost shows an in-depth non-negative matrix factorization technique that uses multivariate analysis, linear algebra, and is factorized into two matrices (paragraph 0180, Figures 4A, 4B, and 5)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chen in view of Huang further in view of Kipf, further in view of Rashid, and further in view of Martin to integrate the application of a specific non-negative matrix technique by linmiting the number of false positives when correlating medication which would lead to better predictive diagnoses (see: Trost, paragraphs 8-9).


CLAIMS 26-27-
Claims 26-27 are significantly similar to claim 25 and are rejected upon the same prior art as stated above. 


Response to Arguments
The arguments filed 23 November 2020 have been fully considered. 
Applicant’s 103 arguments with respect to claims 1-3, 5-10, 12-16 and 18-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly cited prior art reference of Martin teach the amended claims and the newly cited prior art of Trost teaches the added claims 25-27.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626